Name: Commission Regulation (EC) No 585/98 of 13 March 1998 concerning tenders submitted in response to the invitation to tender for the export of husked long grain rice to the island of RÃ ©union referred to in Regulation (EC) No 2094/97
 Type: Regulation
 Subject Matter: Africa;  trade policy;  trade;  plant product
 Date Published: nan

 EN Official Journal of the European Communities14. 3. 98 L 77/19 COMMISSION REGULATION (EC) No 585/98 of 13 March 1998 concerning tenders submitted in response to the invitation to tender for the export of husked long grain rice to the island of RÃ ©union referred to in Regula- tion (EC) No 2094/97 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organization of the market in rice (1), as amended by Regulation (EC) No 192/98 (2), and in particular Article 10 (1) thereof, Having regard to Commission Regulation (EEC) No 2692/89 of 6 September 1989 laying down detailed rules for exports of rice to RÃ ©union (3), and in particular Article 9 (1) thereof, Whereas Commission Regulation (EC) No 2094/97 (4) opens an invitation to tender for the subsidy on rice exported to RÃ ©union; Whereas Article 9 of Regulation (EEC) No 2692/89 allows the Commission to decide, in accordance with the procedure laid down in Article 22 of Regulation (EC) No 3072/95 and on the basis of the tenders submitted, to make no award; Whereas on the basis of the criteria laid down in Articles 2 and 3 of Regulation (EEC) No 2692/89, a maximum subsidy should not be fixed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 No action shall be taken on the tenders submitted from 9 to 12 March 1998 in response to the invitation to tender referred to in Regulation (EC) No 2094/97 for the subsidy on exports to RÃ ©union of husked long grain rice falling within CN code 1 006 20 98. Article 2 This Regulation shall enter into force on 14 March 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 March 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 329, 30. 12. 1995, p. 18. (2) OJ L 20, 27. 1. 1998, p. 16. (3) OJ L 29, 7. 9. 1989, p. 8. (4) OJ L 292, 25. 10. 1997, p. 14.